Martin, J.,

delivered the opinion of the court.
The plaintiffs sued the defendant on a balance of account; he claimed a larger sum in reconvention, had judgment for the excess, and they appealed.
The whole controversy turns on the verity of a deposit of three thousand dollars, which the defendant claims. He produces his bank book, in which the deposit is entered in the hand writing of one of the clerks of the plaintiffs, who is not the one particularly charged with receiving deposits, but it is in evidence that deposits are received, and entries thereof made, by any of the clerks, when the one particularly employed for the purpose is not at his desk.
The plaintiffs show that the entry of the deposit made in the scratcher, the book in which deposits are first entered, was made on the day on which the deposit is stated to have been received, or afterwards, but after the items of the money received on that day had been cast up, and that the of the deposit is not included in that of the money received on that day.
*262It seems to us that the court did not err. It does not appear, neither is it alleged, that there was any connivance or collusion between the defendant and any clerk of the bank. There is evidence of the deposit in the entry on his bank book, and the plaintiffs must be bound by it.
It is, therefore, ordered, adjudged and decreed, that the judgment of the Parish Court be affirmed, with costs.